(A/)

FILED

UNITED srArEs Dlsrrzrcr cooRT AUG 2 3 2014
FoR THE DISTRICT oF COLUMBLA U_s_ D|sér\ct;nd
f OU|'

Janice Wolk Grenadier, ) Bankmp cy
)
Plaintiff, )
)

v. ) civil Action No. /}"~ /}¢{3
)
USDC of DC Federal Judge )
James Boasberg et a!., )
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on its initial review of the plaintiff s pro se complaint and
application to proceed in forma pauperis. The application will be granted and the complaint will
be dismissed. See 28 U.S.C. § 19l5(e)(2)(B`)(ii)(iii) (requiring dismissal of a case upon a
determination that the complaint fails to state a claim upon which relief may be granted or seeks
monetary damages from an immune defendant).

Plaintiff is a resident of Alexandria, Virginia. She sues a number of federal judges,
including three judges of this Court, three court clerks, including the Clerk of this Court, a group
of lawyers in Virginia, one of whom shares plaintiffs Sumame, and a retired “Elected
Commonwealth Attorney City of Alexandria." Compl. Caption. Plaintiff seeks injunctive relief
and money damages exceeding $3 million See Compl. at 51-52.

The complaint captioned: "Veri tied Complaint/Conspiracy Not a Domestic Problem An
American Problern" is far fromclear. Plaintiff mentions "conspiracy" and charges "treason by
judges, lawyers, elected offtcials, government employees, [and] state employees." ld. at l. She

accuses the defendants of interfering with her civil rights and of "attempt[ing] to harm [her] and

l

her girls through drugs, rape & slander . . . to prevent due process, judicial misconduct criminal
misconduct, discrimination . . .," and a host of other wrongs. Id. at l-2.

What is clear from the allegations is that plaintiff is suing the judicial defendants
(including the clerks of court) for alleged actions they took in their official capacities. See fd. at
5-15 (discussing judicial defendants’ orders); .s'ee also id. at 2 (attributing court defeats to
"discrimination" and accusing District Judges Boasberg, Howell, and Walton of this Court of
"contin[ing] [a] pattern" in January 2014 started by “Judges or representatives of the Judges" in
Virginia); t`d. at 24 (accusing the Clerk of this Court of “[c]ollusion with judge Howell and Judge
Boasberg to retum documents properly stamped into the record"). Hence, the judicial defendants
are absolutely immune from this lawsuit. See Mirafes v. Waco, 502 U.S. 9, 11-12 (1991); Thanh
Vong Hoai v. Superz`or Court for Dt`strt`ct of Columbia, 344 Fed. Appx. 620 (D.C. Cir. 2009) (per
curiam)', Sindram v. Suda, 986 F.Zd 1459, 1460 (D.C. Cir. 1993).

In all other respects, the complaint fails to meet the minimal pleading requirements of
Rule 8(a) of the Federal Rules of Civil Procedure. Rule 8 requires complaints to contain "(l) a
short and plain statement of the grounds for the court's jurisdiction [and] (2) a short and plain
statement of the claim showing that the pleader is entitled to relief." Fed. R. Civ. P. 8(a); see
Ashcroji v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir.
2004). The Rule 8 standard ensures that defendants receive fair notice of the claim being
asserted so that they can prepare a responsive answer and an adequate defense and determine
whether the doctrine of res judicata applies. Brown v. Calzfano, 75 F.R.D. 497, 498 (D.D.C.

1977).

The rambling accusations comprising the instant complaint fail to provide adequate
notice of a claim, and any claims based on events as far back as 1986, see Compl. at 16, are most

likely time-barred. A separate Order of dismissal accompanies this Memorandum Opinion.

w €e‘>»~pc'

-'37*` .
Date: August c-¢ , 2014 Umted S(tates District Judge